               Case 2:19-mc-00198 Document 2-1 Filed 12/12/19 Page 1 of 3 Page ID #:5
Richard O. Evanns, Esq. SBN: 277443
Evanns Collection Law Firm
3731 Wilshire Blvd., Suite 514
Los Angeles, CA. 90010
Tel: 213-292-6888
Fax: 213-784-5439
Email: enforcements@rocketmail.com

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                    CASE NUMBER:
Home Products International, North America Inc., Delaware           2:19-mc-00198
Corporation
                                                     Plaintiff(s)
                         v.

Michel Buchbut a/k/a Michel Bohbot, an individual, et al                            WRIT OF EXECUTION

                                                   Defendant(s)


     TO:       THE UNITED STATES MARSHAL FOR THE CENTRAL DISTRICT OF CALIFORNIA
               You are directed to enforce the Judgment described below with interest and costs as provided by law.

         On            12/11/2019         a judgment was entered in the above-entitled action in favor of:
Home Products International, North America Inc., Delaware Corporation




               as Judgment Creditor and against:
               Michel Buchbut, DLDM Investment Limited, Best Plastics, LLC, and Best Plastico, LLC




               as Judgment Debtor, for:
                  $             136,681.80 Principal,
                  $                   0.00 Attorney Fees,
                  $                   0.00 Interest **, and
                  $                   0.00 Costs, making a total amount of
                  $             136,681.80 JUDGMENT AS ENTERED



**NOTE: JUDGMENTS REGISTERED UNDER 28 U.S.C. §1963 BEAR THE RATE OF INTEREST OF THE
        DISTRICT OF ORIGIN AND CALCULATED AS OF THE DATE OF ENTRY IN THAT DISTRICT.


                                                      WRIT OF EXECUTION
CV-23 (6/01)                                                                                                 PAGE 1 OF 3
                                                                                                     American LegalNet, Inc.
                                                                                                     www.FormsWorkflow.com
          Case 2:19-mc-00198 Document 2-1 Filed 12/12/19 Page 2 of 3 Page ID #:6


WHEREAS, according to an affidavit and/or memorandum of costs after judgment it appears that further sums
have accrued since the entry of judgment in the Central          District of California,
to wit:

         $                     0.00 accrued interest, and
         $                     0.00 accrued costs, making a total of
         $                     0.00 ACCRUED COSTS AND ACCRUED INTEREST

Credit must be given for payments and partial satisfaction in the amount of $ 0.00                         which is
to be credited against the total accrued costs and accrued interest, with any excess credited against the judgment
as entered, leaving a net balance of:

         $             136,681.80 ACTUALLY DUE on the date of the issuance of this writ of which
         $             136,681.80 Is due on the judgment as entered and bears interest at 0.00
                                  percent per annum, in the amount of $ 0.00                   per day,
                                  from the date of issuance of this writ, to which must be added the
                                  commissions and costs of the officer executing this writ.




                                                             CLERK, UNITED STATES DISTRICT COURT




Dated:                                                       By:
                                                                                   Deputy Clerk




                                              WRIT OF EXECUTION
CV-23 (6/01)                                                                                             PAGE 2 OF 3
                                                                                                  American LegalNet, Inc.
                                                                                                  www.FormsWorkflow.com
          Case 2:19-mc-00198 Document 2-1 Filed 12/12/19 Page 3 of 3 Page ID #:7


The following are name(s) and address(es) of the judgment debtor(s) to whom a copy of the Writ of Execution
must be mailed unless it was served at the time of the levy. This information must be filled in by counsel
requesting this writ.



   Michel Buchbut
   26912 Calamine Drive
   Agoura Hills, CA. 91301




   DLDM Investment Limited
   1495 N. 8th Street, Suite 100
   Colton, CA. 92324




   Best Plastics, LLC
   1495 N. 8th Street, Suite 100
   Colton, CA. 92324




   Best Plastico, LLC
   24105 South Frampton Avenue
   Harbor City, CA. 90710




NOTICE TO THE JUDGMENT DEBTOR
You may be entitled to file a claim exempting your property from execution. You may seek the advice of an
attorney or may, within ten (10) days after the date the notice of levy was served, deliver a claim of exemption
to the levying officer as provided in Sections 703.510 - 703.610 of the California Code of Civil Procedure.
                                             WRIT OF EXECUTION
CV-23 (6/01)                                                                                          PAGE 3 OF 3
                                                                                               American LegalNet, Inc.
                                                                                               www.FormsWorkflow.com
